United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-5333                                                September Term, 2019
                                                                    1:19-mc-00176-UNA
                                                      Filed On: August 18, 2020
David Meyers,

             Appellant

      v.

Christina Doran Troiani,

             Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Tatel, Griffith, and Millett, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion to seal,
and the motion to appoint counsel, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED that the motion to seal be granted in part. The Clerk is
directed to maintain under seal the notice of appeal, appellant’s motion to seal, and
appellant’s statement of issues. The motion to seal is denied as to the remainder of
appellant’s submissions. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order filed
October 16, 2019, be affirmed. Appellant has not shown that the district court abused
its discretion in denying the motion to file the petition for writ of mandamus under seal.
See EEOC v. Nat’l Children’s Ctr., Inc., 98 F.3d 1406, 1409 (D.C. Cir. 1996). This court
applies “a strong presumption in favor of public access to judicial proceedings,” id.
(citation and internal quotation marks omitted), and appellant has not presented any
arguments sufficient to overcome that presumption. Appellant is reminded that if he
wishes to proceed with this case, he may do so by filing his mandamus petition on the
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 19-5333                                                 September Term, 2019

district court’s public docket, in accordance with the district court’s order.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                   BY:    /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 2